         Case 19-33769 Document 26 Filed in TXSB on 10/21/19 Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                               ENTERED
                                                                                10/21/2019
IN RE:                                    §
                                          §      CASE NO: 19-33769
TERRI JENKINS                             §      CHAPTER 13
                                          §
         Debtor(s).                       §      DAVID R. JONES

                                      ORDER
                                   (Docket No. 25)

     The Motion for Relief from Judgment/Order pursuant to FED. R. BANKR. P. 9024 is
DENIED. The motion is not timely nor has any corrective measure been taken.


      SIGNED: October 21, 2019.


                                          ___________________________________
                                          DAVID R. JONES
                                          UNITED STATES BANKRUPTCY JUDGE




1/1
